DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 31-41, in the reply filed on 21 June 2022 is acknowledged. Claims 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 31, 33-36, and 38 recite the terms "input buffer" and/or "output buffer." The specification does not contain the term "buffer" and accordingly the terms "input buffer" and "output buffer" lack proper antecedent basis in the specification.
Regarding the meaning of the term "buffer," in the area of conveyor systems of automated analyzers, a buffer indicates a location for holding carriers between operations (refer to G01N 2035/0462 of the cooperative patent classification system, wherein the CPC post-dates the filing of parent application 12/644,433 on 22 December 2009). As early as 02 January 2011, the website isixsigma.com has defined "buffer" to mean "The location between each operation in a production line that contains in-process parts. Typically a conveyor, roller-rack, or CML (continuously-moving-line)," according to http://www.grcdi.nl/dqglossary/buffer.html (refer to enclosed definitions). Written description support for an input location for holding carriers between operations and an output location for holding carriers between operations is found in unanalyzed rack holder 41 and analyzed rack holder 42 of the original disclosure, respectively. Regarding the limitation of "the input buffer configured to feed the sample rack," this is supported by the additional disclosure of rack feed-in part 411.

Drawings
The drawings are objected to because in Fig. 14, the term "RECEDING" in S61 appears to be typographical error for the word "PRECEDING".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 36 recites the indefinite limitation "wherein the sample transporting apparatus is configured to transport the sample rack to the output buffer from the parking position when testing and retesting which are required for each of samples in the sample rack are completed." The limitation "which are required" is not linked to any structural limitation of the system and accordingly is interpreted as an intended use of the sample testing system.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
"a testing unit configured to aspirate and test a sample" in claim 31;
"the input buffer configured to feed the sample rack" in claim 31; and
"a pusher configured to push the sample rack from the input buffer to a feed-in position" in claim 38.
Regarding "testing unit," a "unit" is a generic placeholder that does not imply any particular structure.
A "buffer" has been interpreted to require a location, and a location is not sufficient structure to perform the function of feeding a sample rack.
The term "pusher" is equivalent to a means for pushing because "pusher" is not a term of art for any particular structure.
Because these claim limitations are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 39, and 40 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

(I)
Non-original independent claim 31 recites the indefinite limitation "transporting the sample rack to a parking position; and performing a retesting, according to the holding position of the sample container subjected to the retesting, (i) before the sample rack is transported to the parking position or (ii) after the sample rack is transported to the parking position and then transported back to the sample handling position."
The claimed "parking position" has written description support in the disclosed rack collection position 43d (Fig. 2), as set forth in paragraphs [0096] of the published application (bolding added):
At step S26, it is determined, when the preceding rack 101 is disposed at the rack collection position 43d (the collectable position) as shown in STATE 13 to STATE 15 of FIG. 19, whether or not the samples in the preceding rack 101 include a sample for which retesting has been determined to be necessary. To be specific, when the preceding rack 101 is disposed at the rack collection position 43d, necessity/unnecessity determination for retesting has already been completed for the first to eighth sample, and necessity/unnecessity determination for retesting is waited to be performed on the ninth and tenth samples. Then, if it is determined that retesting is necessary for the ninth or tenth sample, the CPU 51a controls, at step S27, the sample transporting apparatus 4 so as to transport again the sample (the sample container 100), for which retesting is necessary, in the upstream transporting direction (the arrow X2 direction) to the loading position 43a.

Non-original dependent claim 35 recites the limitation "wherein the sample transporting apparatus is configured to transport a subsequent sample rack from the input buffer to the first reader while the sample rack is located at the parking position." 
The limitation "while the sample rack is located at the parking position" in claim 35 is new matter.
The original disclosure teaches that a subsequent rack 101 is feed to the rack feed-in position 43b when retesting has been determined to be unnecessary for the first to sixth samples of the preceding rack (S42, Fig. 13; [0099] of published application). The specification teaches that "whether or not retesting is necessary for the sixth sample of the preceding rack 101 is determined (see step S8 of FIG. 10) while the eighth sample container 100 of the preceding rack 101 is loaded within the measurement unit 3 as shown in STATE 7 of Fig. 17 ([0099] of published application). As illustrated in STATE 7 of Fig. 17, the preceding rack is not located in the rack collection position 43d (Fig. 2) and therefore not in the parking position of claim 31.


(II)
Non-original independent claim 31 recites the following limitation:
a first reader located at a position between the input buffer and the testing unit and configured to read a label attached to the sample container; and
a controller configured to control the sample transporting apparatus to: 
after the label is read by the first reader, transport the sample rack to a sample handling position where each sample container held in each of the plurality of holding positions is provided to the testing unit to test the sample contained in each sample container.

The claimed "first reader" has written description support in the disclosed bar code reader 44 (Fig. 2) (when broadly interpreting the bar code reader 44 as not part of the testing unit, despite it being within measurement unit 3, Fig. 2; refer to rejection under 35 USC 112, second paragraph below).
The claimed "sample handling position" has written description support in the disclosed loading position 43a (Fig. 2).
Non-original dependent claim 39 recites the limitation "a second reader configured to read the label attached to the sample container at the sample handling position."
Non-original dependent claim 40 recites the limitation " a second reader that is configured to read the label attached to the sample container at the sample handling position."
The limitation "at the sample handling position" in claims 39 and 40 is new matter.
The original disclosure provides support for a second reader that is configured to read a label attached to a sample container (bar code reader 356, Fig. 2) that has been loaded into measurement unit 3 from its rack by sample container moving part 355 (Fig. 2; [0084] of published application). However, bar code reader 356 is not configured to read a label attached to a sample container at loading position 43a (Fig. 2).

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-41 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 31 recites the limitation "the input buffer configured to feed the sample rack." There is insufficient antecedent basis for this limitation in the claim. This rejection can be overcome by changing the limitation to "the input buffer, which is configured to feed the sample rack."
Claim 31 recites the limitation "the output buffer configured to receive the sample rack." There is insufficient antecedent basis for this limitation in the claim. This rejection can be overcome by changing the limitation to "the output buffer, which is configured to receive the sample rack."
Claim 31 recites the limitation "a first reader located at a position between the input buffer and the testing unit and configured to read a label attached to the sample container." The limitation "between the input buffer and the testing unit" is unclear in view of the disclosure. Bar code reader 44 is not clearly between unanalyzed rack holder 41 and measurement unit 3 because bar code reader 44 is part of measurement unit 3 (Figs. 2 and 3). Accordingly, the scope of the claimed "testing unit" is unclear.
Claim 31 recites the limitation "the sample container" [singular]. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the sample contained in each sample container." There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the sample contained in the sample container held at a last holding position." There is insufficient antecedent basis for this limitation in the claim. Claim 32 recites a similar limitation.
Claim 31 recites the limitation "the sample container subjected to the retesting." There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "wherein the controller is configured to perform a retesting…" It is unclear how a configured controller can perform a retesting of a physical sample. A programmed computer cannot by itself perform a physical or chemical test, as opposed to controlling the testing unit to perform retesting. For purposes of applying prior art, this limitation is interpreted as the controller being configured to control the testing unit to perform a retesting.
Claim 31 recites the limitation "wherein the controller is configured to perform a retesting, according to the holding position of the sample container subjected to the retesting, (i) before … or (ii) after…" The syntax of this limitation is unclear in view of the disclosure. Grammatically, the limitation "according to the holding position of the sample container subjected to the retesting" must modify the preceding limitation "to perform a retesting." Furthermore, options (i) and (ii) are not grammatically dependent upon the parenthetical element "according to the holding position of the sample container subjected to the retesting" and instead are akin to a Markush group. However, such interpretations, which are consistent with the actual language of the claim, are inconsistent with the disclosure, which teaches that one of alternatives (i) and (ii) occurs according to the holding position of the sample container subjected to the retesting (see [0096] of published application). Specifically, the disclosure teaches that option (i) occurs for a first subset of sample holding positions (corresponding to the first to eighth samples), and option (ii) occurs for a second subset of sample holding positions (corresponding to the ninth and tenth samples). It is unclear whether the scope of claim 31 requires that the controller must be configured for both option (i) and option (ii), or in the alternative, must merely be configured for option (i) or for option (ii). For purposes of applying prior art, the broad interpretation that is consistent with the grammar of the limitation is applied: that the scope of the claim only requires that controller is configured for option (i) or option (ii).
Claim 31 recites the limitation "after the sample transporting apparatus…then transports the sample rack back to the sample handling position." There is insufficient antecedent basis for this limitation in the claim. The claim does not recite that the controller is configured to control the sample transporting apparatus to transport the sample rack back to the sample handling position. 
Claim 33 recites the limitation "wherein the sample transporting apparatus is configured to transport the sample rack in either a downstream or an upstream direction between the input buffer and the output buffer." It is unclear whether or not this limitation is further limiting, given that claim 31 recites the limitations "a sample transporting apparatus configured to transport a sample rack from an input buffer to an output buffer" and "(ii) after the sample transporting apparatus transports the sample rack to the parking position and then transports the sample rack back to the sample handling position."
Claim 34 recites the limitation "the sample rack" in line 3. There is insufficient antecedent basis for this limitation because claim 31 introduces "a sample rack" and claim 34 previously introduces "a subsequent sample rack." This rejection can be overcome by amending to claim 34 to recite, before the introduction of "a subsequent sample rack," that "the sample rack is a preceding sample rack," and in line 3 changing "the sample rack" to "the preceding sample rack." Claim 35 is indefinite for the same reason.
Claim 34 recites the limitation "wherein the sample transporting apparatus is configured to transport a subsequent sample rack from the input buffer to the first reader while the sample rack is located at the sample handling position." This limitation is unclear in view of the instant disclosure because the limitation suggests that the (preceding) sample rack is a single position during a single step of transporting a subsequent sample rack from the input buffer to the first reader. In contrast, the disclosure teaches that when the subsequent rack is fed to the rack feed-in position as shown in STATE 8 of Fig. 17, position 10 of the preceding rack is at the barcode reading position. The subsequent sample rack cannot move directly to the first reader when the preceding sample rack is in this position. This limitation has not been rejected under 35 USC 112, first paragraph because under a broad interpretation of the sample handling position, the preceding sample rack can, in a transportation sub-step, move to align the ninth or tenth sample with the sample loading position (STATE 26, Fig. 22; STATE 11, Fig. 18) and still be located at the sample handling position.
Claim 36 recites the limitation "testing and retesting which are required for each of samples." It is unclear whether the limitation "which are required for each of samples" modifies "retesting" alone, or whether this limitation also modifies "testing."
Claim 37 recites the limitation "the sample from the sample container." There is insufficient antecedent basis for this limitation in the claim.
Claims 39 and 40 recite the limitation "the sample container at the sample handling position." There is insufficient antecedent basis for this limitation in the claims. Independent claim 31 uses "sample handling position" to describe a position of the sample rack, not sample container(s) within the rack.
Claim 41 recites the limitation "the retesting of the sample." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 31-38 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koike (US 2006/0216199).
Regarding claim 31, Koike discloses a sample testing system (Figs. 1, 5, 48, and 49) comprising: 
a testing unit (first blood analyzer 2; Fig. 1) configured to aspirate ([0119]) and test a sample (S26, Fig. 49, [0122]); 
a sample transporting apparatus (conveying device 1; Fig. 1) configured to transport a sample rack from an input buffer to an output buffer (via conveying section 30, Fig. 5), the sample transporting apparatus comprising: 
the input buffer configured to feed the sample rack (storing section 20 including first rack moving mechanism 22; Fig. 5), wherein the sample rack comprises a plurality of holding positions for holding a plurality of sample containers, respectively (Fig. 2); and 
the output buffer configured to receive the sample rack (carrying-out section 40; Fig. 5); 
a first reader located at a position between the input buffer and the testing unit and configured to read a label attached to the sample container (barcode reader 2c, Fig. 1); and 
a controller (controllers 1001, 1002, 1004; Fig. 49; [0117]) configured to control the sample transporting apparatus to: 
after the label is read by the first reader ([0119]; S2, Fig. 49), transport the sample rack to a sample handling position (sample supplying position 2a, Figs. 1 and 5, [0119]; which is opposite hand member 2d, Fig. 1, [0047]) ,where each sample container held in each of the plurality of holding positions is provided to the testing unit to test the sample contained in each sample container (S26, Fig. 49, [0122]); and 
after the sample contained in the sample container held at a last holding position of the plurality of holding positions is aspirated by the testing unit (S6, Fig. 49), transport the sample rack to a parking position (ejection start position P5, Fig. 5; S14, Fig. 49), wherein 
the controller is configured control the testing unit to perform a retesting (S26 after S12, Fig. 49; [0122]), according to the holding position of the sample container subjected to the retesting (via controlling the conveying section to move the rack the appropriate number of pitches that correspond to the holding position, S11, Fig. 49; [0106]), (i) before the sample transporting apparatus transports the sample rack to the parking position (steps S11, S12, and S26 are before S14, Fig. 49; see Figs. 27-29, [0105]-[0106]).
Regarding the limitation "or (ii) after the sample transporting apparatus transports the sample rack to the parking position and then transports the sample rack back to the sample handling position," as noted above in the rejections under 35 USC 112, second paragraph, the claim does not require clearly configuration for option (ii) if configuration for option (i) is present. 
Regarding claim 32, the limitation "the sample transporting apparatus is configured to transport the sample rack to the parking position while the sample contained in the sample container held at the last holding position is tested by the testing unit" is interpreted as an intended use of the sample transporting apparatus and the testing unit given that the claim does not require configuration of the controller to control the sample transporting apparatus and the testing unit to perform these steps. Given that the conveying device 1 and the first blood analyzer 2 of Koike are capable of being controlled by a hypothetical controller to perform these steps, the necessary structure is disclosed by Koike and the claim is anticipated.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 33, Koike discloses that the sample transporting apparatus is configured to transport the sample rack in either a downstream or an upstream direction between the input buffer and the output buffer (X1 and X2 arrows, Figs. 1 and 5).
Regarding claim 34, Koike discloses that the sample rack is a preceding sample rack (first rack; Figs. 24-25) and the sample transporting apparatus is configured to transport a subsequent sample rack (second rack; Figs. 24-25) from the input buffer to the first reader (Step S2 for second rack; Fig. 49), wherein the first reader is configured to read a subsequent label attached to a subsequent sample container in the subsequent sample rack (Step S2 for second rack; Fig. 49). Regarding the limitation that the sample transporting apparatus is configured to transport a subsequent sample rack from the input buffer to the first reader while the preceding sample rack is located at the sample handling position, this is interpreted as an intended use of the sample transporting apparatus given that the claim does not require configuration of the controller to control the sample transporting apparatus to perform this step. Given that the location of Koike's barcode reader 2c is two pitches or sample-distances upstream of Koike's hand member 2d, which faces sample supplying position 2a (Fig. 1; [0119]), the ninth or the tenth sample of the first rack can be located at 2a/2d while the first sample of the second rack is located at the barcode reader 2c (cf. Figs. 1 and 25). Given that the conveying device 1 of Koike is capable of being controlled by a hypothetical controller to perform this step, the necessary structure is disclosed by Koike and the claim is anticipated.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 35, Koike discloses that the sample rack is a preceding sample rack (first rack; Fig. 37) and the sample transporting apparatus is configured to transport a subsequent sample rack (second rack; Fig. 37) from the input buffer to the first reader (Step S2 for second rack; Fig. 49), wherein the first reader is configured to read a subsequent label attached to a subsequent sample container in the subsequent sample rack (Step S2 for second rack; Fig. 49). Regarding the limitation that the sample transporting apparatus is configured to transport a subsequent sample rack from the input buffer to the first reader while the preceding sample rack is located at the parking position (ejection start position P5, Fig. 5), this is interpreted as an intended use of the sample transporting apparatus given that the claim does not require configuration of the controller to control the sample transporting apparatus to perform this step. Given that the conveying device 1 of Koike is capable of being controlled by a hypothetical controller to perform this step, the necessary structure is disclosed by Koike and the claim is anticipated.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 36, Koike discloses that the sample transporting apparatus is configured to transport the sample rack to the output buffer from the parking position when testing and retesting which are required for each of samples in the sample rack are completed (S15, Fig. 49; [0129]-[0130]).
Regarding claim 37, Koike discloses that the testing unit is configured to aspirate the sample from the sample container while the sample container is held in the sample rack (via hand member 2d, Fig. 1, [0119], [0122]).
Regarding claim 38, Koike discloses that the sample transporting apparatus comprises a pusher configured to push the sample rack from the input buffer to a feed-in position (first rack moving mechanism 22, [0063]). Regarding the limitation that the sample transporting apparatus is configured to transport the sample rack from the parking position to the sample handling position without transporting the sample rack back to the feed-in position, this is interpreted as an intended use of the sample transporting apparatus given that the claim does not require configuration of the controller to control the sample transporting apparatus to perform this step. Given that the conveying device 1 of Koike is capable of being controlled by a hypothetical controller to perform this step, the necessary structure is disclosed by Koike and the claim is anticipated. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 41, Koike discloses that the controller is further configured to: receive a raw measurement data from the testing unit; produce a test result based on the raw measurement data; and determine whether to perform the retesting of the sample based on the test result ([0123]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kida (US 6,314,332) discloses first and second barcode readers (114b and 114d, Fig. 4). Kida discloses a step of confirming whether an identifier read by the second barcode reader is coincident with an identifier read by the first barcode reader, and if not, generating an alarm (col. 10, lines 1-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797